Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102









The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 6-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by prior art of record to EP 3603979.  
	EP 3603979 (fig.4B, ¶ [0023]) discloses the following claimed subject matter:
Re-claim 1, a liquid ejection head (1) comprising: a liquid channel (13) through which a first liquid (31) and a second liquid (32) flow ; a pressure generation element (12) that pressurizes the first liquid; and an ejection orifice (11) through which to eject the second liquid in a direction crossing a direction of the flow of the first liquid and the second liquid via the pressurization, wherein a distance in the direction of the flow from a position in the liquid channel (13) at which the first liquid and the second liquid merge to the ejection orifice is greater than an interface stabilization distance in the direction of the flow from a position at which the first liquid and the second liquid contact each other to a position at which a stable interface is obtained between the first liquid and the second liquid. (in ¶ e is always met because the distance to the orifice is further away than the distance to the pressure chamber; furthermore EP 3603979  discloses a condition A, ¶ [0037], Fig. 6A (condition A corresponds to the state A of the present application depicted in Figs. 7A and 9A ), in which an immediate stable interface is established at the point where the liquids merge; thus in condition A the condition L >Le is also always met; and furthermore, ¶ [0032], Fig. 5B teach establishing a stable interface in the flow passage 13 and the pressure chamber 18 which also means L>Le).

Re-claim 3, wherein in the liquid channel (13; fig.5A), an inlet port for the second liquid (21), an inlet port for the first liquid (20), the ejection orifice (11), an outlet port for the first liquid (25), and an outlet port for the second liquid (26) are provided in this order in the direction of the flow, and the position at which the first liquid and the second liquid merge is a position at which the inlet port for the first liquid is provided.

Re-claim 4, wherein in the liquid channel (13), a merge wall (41) is provided upstream of the ejection orifice in the direction of the flow, the merge wall being a wall that causes the first liquid and the second liquid to move in the direction of the flow in a state of being separated from each other, and 

Re-claim 6, wherein the pressure generation element pressurizes the first liquid in a state where the first liquid and the second liquid are flowing. (¶ [0040])

Re-claim 7, wherein the pressure generation element pressurizes the first liquid in a state where the first liquid and the second liquid are stopped. (¶ [0041])

Re-claim 8, wherein the second liquid is ejected from the ejection orifice by a pressure applied through the interface between the first liquid and the second liquid by driving the pressure generation element. (¶ [0023])

Re-claim 9, wherein a liquid ejected from the ejection orifice does not contain the first liquid. (¶ [0042], mode 1)

Re-claim 10, wherein the pressure generation element causes film boiling in the first liquid by generating heat in response to application of voltage to the pressure generation element. (¶ [0043])

Re-claim 11, wherein the first liquid is water or an aqueous liquid having a critical pressure of 2 MPa or higher. (¶ [0024], [0035])

Re-claim 12, wherein the second liquid is a pigment-containing aqueous ink or an emulsion. (¶ [0044])

Re-claim 13, wherein the second liquid is an ultraviolet curable ink. (¶ [0024])

 	The liquid ejection apparatus and module recited in independent claims 14, 15 include features that are analogous to those recited in independent claim 1. Therefore, argument as stated above is applicable.  (see also ¶ [0015], [0018])

Allowable Subject Matter
Claims 2, 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 9:30AM – 6:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853